Name: Commission Regulation (EEC) No 3045/79 of 21 December 1979 amending Regulation (EEC) No 2819/79 as regards certain textile products originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 79 Official Journal of the European Communities No L 343/ 11 COMMISSION REGULATION (EEC) No 3045/79 of 21 December 1979 amending Regulation (EEC) No 2819/79 as regards certain textile products origi ­ nating in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ( l ), and in particular Article 7 thereof, After consulting the Advisory Committee set up by Article 5 of Regulation (EEC) No 926/79 , Whereas Commission Regulation (EEC) No 2819/79 (2) makes imports of certain textile products originating in certain non-member countries subject to Community surveillance ; Whereas by Regulation (EEC) No 209/79 of 1 February 1 979 (3) the Commission established Community surveillance of imports of certain textile products originating in Spain ; whereas the said Regu ­ lation expired on 31 December 1979 ; Whereas a system of administrative cooperation has been introduced between the European Economic Community and Spain with regard to trade in certain textile products ; Whereas in order to make such administrative cooper ­ ation effective it is necessary to reintroduce the measures provided for in the abovementioned Regula ­ tion (EEC) No 209/79, HAS ADOPTED THIS REGULATION : Article 1 1 . Without prejudice to the other provisions of Regulation (EEC) No 2819/79 the import document referred to in Article 2 of that Regulation shall be issued or endorsed only on presentation of an export authorization certificate 'Comunicacion al Exportador' issued by the relevant Spanish authorities. 2. This certificate shall be issued by the regional offices of the Spanish Ministry of Commerce and Tourism . It shall bear the same serial number as the export authorization to which it refers. Article 2 This Regulation shall enter into force on 1 January 1980 . It shall apply until 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1979 . For the Commission Wilhelm HAFERKAMP Vice-President ( ») OJ No L 131 , 29 . 5 . 1979, p. 15 . 0 OJ No L 320, 15 . 12. 1979, p. 9 . (J) OJ No L 29, 3 . 2. 1979, p. 18 .